Citation Nr: 1450976	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  A rating decision dated in January 2003 denied the Veteran's service connection claim for bilateral hearing loss and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the January 2003 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence is at least in equipoise with respect to whether the Veteran's bilateral hearing loss is related to active military service.  

4.  The evidence is at least in equipoise with respect to whether the Veteran's tinnitus is related to active military service.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the January 2003 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  Resolving any reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

4.  Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

A rating decision dated in January 2003 denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that the November 2002 VA examiner determined that the Veteran did not have a left ear hearing loss disability for VA purposes and right ear hearing loss was not consistent with service connected noise exposure.  The relevant evidence of record at the time of the January 2003 rating decision consisted of service treatment records, private treatment records, VA examination dated in November 2002 and lay statements by the Veteran.  The RO did not receive a disagreement with the rating decision from the Veteran within the required time period.  Therefore, the January 2003 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1103 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a claim in August 2006 requesting that the RO reopen his service connection claim for hearing loss.  The relevant evidence of record received since the January 2003 rating decision includes VA treatment records, private treatment records, a private medical opinion, a VA examination report dated in August 2007 with an addendum in December 2007 and lay statements from the Veteran, his sister and ex-wife.  The evidence received since the January 2003 rating decision is new in that it was not of record at the time of the January 2003 decision.  An August 2007 VA examination report shows that the hearing loss in the Veteran's left ear meets the requirements for a hearing loss disability under VA regulations.  A private audiologist dated in August 2006 and a VA audiologist dated in March 2007 determined that the Veteran's current bilateral hearing loss is as likely as not related to active military service.  The August 2007 VA examination and the medical opinions dated in August 2006 and March 2007 are neither cumulative nor redundant of the evidence of record in January 2003 and they raise a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for hearing loss is reopened.

III.  Criteria and Analysis of Service Connection Claim

The Veteran contends that his bilateral hearing loss and tinnitus were caused by acoustic trauma during active military service.  Specifically, he asserts that he was exposed to loud noise while working with tanks and exposure to firing range including pistols during basic training.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record establishes that the Veteran currently has tinnitus and a bilateral hearing loss disability under VA regulations.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the August 2007 VA examination report indicates a current diagnosis of tinnitus.  With respect to the Veteran's service connection claim for bilateral hearing loss, the August 2007 VA examination report shows auditory thresholds in both ears of 40 decibels (dB) or higher in at least one of the required frequencies.  The examiner determined that the Veteran has bilateral sensorineural hearing loss.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2014).

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus or hearing loss during military service.  Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise from tanks and guns during basic training.  His DD Form 214 reveals that his military occupational specialty (MOS) was armor crewman.  He also received the sharpshooter badge for M-14 rifle and expert badge in .45 caliber pistol.  Exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to the issue of whether the Veteran's hearing loss is related to active military service, the record contains conflicting medical opinions.  A VA examiner in August 2007 with a December 2007 addendum provided the opinion that the Veteran's hearing loss is not likely a result of military noise exposure, because the audiometric results at pre-induction and for officer candidate school were found to be within normal limits for both ears.  The examiner noted that no discharge physical is available; however, the Veteran reported that he was not exposed to noise once he was admitted to officer candidate school and he was hospitalized the remaining time in service.  She also determined that the configuration of the Veteran's hearing loss is not characteristic of noise exposure.

In contrast, the record contains medical opinions dated in November 2002, August 2006 and March 2007.  In this regard, a November 2002 VA examiner determined that it is as likely as not that service-connected noise exposure contributed to the Veteran's hearing loss.  However, she noted that the asymmetrical and progressive right war hearing loss is not consistent with service-connected noise exposure and that the Veteran should be referred to Ears Nose and Throat (ENT) service for a medical opinion regarding right sided hearing loss.  There is no evidence that the Veteran was provided with a VA examination by an ENT specialist. An August 2006 letter from the Veteran's private audiologist provided the opinion that the Veteran's hearing loss is as likely as not related the noise exposure he received during his military service.  The audiologist noted that the Veteran's noise exposure history was extensive, including military service within armored divisions where he was involved with tanks.  The audiologist explained that the Veteran's type of hearing loss is most commonly related to continual exposure to high-intensity sounds.  Lastly, the Veteran's VA audiologist in March 2007 provided the opinion that after reviewing the audiograms from 2001 (private facility), the 2002 VA examination report and his evaluation of the Veteran in 2005, it is very likely that the high frequency loss in the left ear is related to the Veteran's history of military noise exposure and that the noise exposure also contributed to the loss in the right ear.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to one negative opinion over the other positive opinions.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current bilateral hearing loss is related to military noise exposure.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss is warranted.

With respect to the Veteran's tinnitus, the Board notes that the record contains a negative medical opinion.  The VA examiner in August 2007 provided the opinion that tinnitus is not likely related to military noise exposure, because the Veteran denied tinnitus in a November 2002 VA examination.  The Board finds that this opinion is of low probative value as the examiner did not discuss the Veteran's lay statements in the claims file of recurrent symptoms since service or a December 1999 private treatment that documents tinnitus in both ears.  

The evidence of record shows that the Veteran has asserted that he has had recurrent tinnitus since active military service.  See August 2007 VA examination (recurrent tinnitus for many years) and November 2006 statement in support of claim ("lived with this condition (tinnitus) for almost forty years").  The Veteran is competent and credible to report the onset and recurrent or persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board has determined that there is nothing in the record that contradicts the Veteran's assertions of recurrent tinnitus since discharge from service or indicates that these statements are not credible.  Although, the Veteran denied tinnitus in the November 2002 VA examination, a private treatment record dated in December 1999 shows that the Veteran was positive for bilateral tinnitus.  The denial of tinnitus in the November 2002 VA examination is not inconsistent with the Veteran's report of recurrent tinnitus since active military service.  While the Veteran's currently diagnosed tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had tinnitus symptoms in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006). 

Given the evidence of record shows acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


